

Restricted Stock Unit Agreement


This Restricted Stock Unit Agreement  (“Agreement”) is entered into as of March
23, 2010, by Horne International , Inc., a Delaware corporation (the “Company”),
and INTELLIGENT DECISIONS, INC. a Delaware limited liability company (the
“INTELLIGENT”).


Recitals
 
WHEREAS, the parties entered into a Services Agreement of even date herewith
(the “Services Agreement), pursuant to which, in exchange for services rendered,
the Company granted INTELLIGENT a certain number of Restricted Stock Units
representing the contingent right to 12,500,000 of shares of the Company’s
Common Stock (the “Common Stock”); and
 
WHEREAS, the parties wish to establish certain restrictions on the grant of the
Restricted Stock Units, to set forth conditions under which the units shall
vest, and otherwise to set forth the rights of the parties thereto; and
 
WHEREAS, capitalized terms not defined above are defined in Section 15 of this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:
 
SECTION 1.      GRANT AWARD.   In consideration of the INTELLIGENT’S services to
the Company, the Company hereby grants to INTELLIGENT 12,500,000 restricted
stock units each with a par value of $.08 (the “Restricted Stock
Units”).  Restricted Stock Units are notational units of measurement denominated
in shares of Common Stock.  Each Restricted Stock Unit represents one
hypothetical share of Common Stock, subject to the conditions and restrictions
set forth below and in the Services Agreement.  
 
SECTION 2.       FORFEITURE; VESTING.
 
(a)          Forfeiture.  Until they vest in accordance with Subsection (b)
below, the Restricted Stock Units shall be non-vested, restricted and subject to
the forfeiture.  In the event that the Restricted Stock Units have not vested in
accordance with Subsection (b) within three (3) years of the date hereof,
INTELLIGENT shall immediately forfeit such Restricted Stock Units and this
Agreement, and the parties’ rights hereunder,    shall terminate.  In the event
of any forfeiture of the Restricted Stock Units, such forfeiture shall be
automatic and without further act or deed by INTELLIGENT. Upon forfeiture,
neither INTELLIGENT nor any successors, heirs, assigns or legal representatives
shall thereafter have any further rights or interest in the unvested Restricted
Stock Units or certificates therefor.  Notwithstanding the foregoing, if
requested by the Company (or its agent), INTELLIGENT shall execute such
documents (including, without limitation, a power of attorney in favor of the
Company) and take such other action deemed necessary or desirable by the Company
to evidence such forfeiture.
 
(b)          Vesting.  The restrictions set forth herein on the Restricted Stock
Units shall lapse and the Restricted Stock Units shall immediately become 100%
vested in INTELLIGENT on a pro rata basis as follows:
 
(i)           Business Support Services described in the Services Agreement
provided by INTELLIGENT to the Company the value of which shall be calculated as
set forth in the Services Agreement;
 
 
 

--------------------------------------------------------------------------------

 


(ii)           a Change of Control, provided that if such Change of Control is
announced or occurs within 30 days of the date on which the Services Agreement
is executed, then the Restricted Stock Units shall be forfeited back to the
Company, and the parties shall proceed as set forth in the Services Agreement;
or
 
(c)          Escrow.  Upon execution of this Agreement, the certificate(s) for
Restricted Stock Units shall be deposited in escrow with the Company’s legal
counsel to be held in accordance with the provisions of this Agreement.  Any
additional or exchanged securities or other property described in Subsection (d)
below shall immediately be delivered to the Company to be held in
escrow.  Dividend Equivalents on unvested Restricted Stock Units due at such
time as all ordinary cash dividends as provided in Section 4 (or on other
securities held in escrow) shall be paid directly to INTELLIGENT and shall not
be held in escrow.  Restricted Stock Units, together with any other assets held
in escrow under this Agreement, shall be (i) surrendered to the Company upon
forfeiture or (ii) released to INTELLIGENT to the extent that Restricted Stock
Units have vested and are no longer subject to the restrictions set forth
herein.  In the event that the Restricted Stock Units have vested and
INTELLIGENT elects to receive the shares of Common Stock represented thereby,
such shares shall be issued to INTELLIGENT within 30 days of such election.
 
(d)          Additional or Exchanged Securities and Property.  In the event of a
stock split, the declaration of a stock dividend, the declaration of an
extraordinary dividend payable in a form other than stock, a spin-off, an
adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company’s outstanding securities, any securities or other property
(including cash or cash equivalents) that are by reason of such transaction
exchanged for, or distributed with respect to, the Company’s outstanding
securities, appropriate adjustments shall be made to the number and/or class of
the Restricted Stock Units to reflect the exchange or distribution of such
securities or property.
 
(e)          Transfer of Restricted Stock Units.  INTELLIGENT shall not
transfer, assign, encumber or otherwise dispose of any Restricted Stock Units
without the Company’s written consent.  If  INTELLIGENT transfers any Restricted
Stock Units as provided herein, then this Agreement shall apply to the
Transferee to the same extent as to INTELLIGENT.
 
SECTION 3.   REGISTRATION RIGHTS.  In the event that the Restricted Stock Units
are vested in  INTELLIGENT and Registrable Securities are issued pursuant
thereto, INTELLIGENT shall enjoy the following registration rights.  If the
Company proposes to register (including, for this purpose, a registration
effected by the Company for stockholders other than INTELLIGENT) any of its
Common Stock under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”) and the registration
form to be used may be used for the registration of the Registrable Securities,
the Company shall, at such time, promptly give INTELLIGENT notice of such
registration.  Upon the request of  INTELLIGENT given within twenty (20) days
after such notice is given by the Company, the Company shall cause to be
registered all of the shares of Common Stock that  INTELLIGENT has requested to
be included in such registration.
 
SECTION 4.    RIGHTS AS A STOCKHOLDER.
 
                      INTELLIGENT shall have no rights as a stockholder of the
Company and no voting rights with respect to the Restricted Stock Units unless,
until and only to the extent that INTELLIGENT becomes the holder of record of
fully vested shares of Common Stock.  The Company will pay to INTELLIGENT an
amount of cash equal to all dividends and other distributions (or the economic
equivalent thereof) that are payable by the Company on shares of Common Stock to
stockholders of record.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 5.      SUCCESSORS AND ASSIGNS.
 
Except as otherwise expressly provided to the contrary, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and be binding upon  INTELLIGENT and INTELLIGENT’s
legal representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person has become a party to this
Agreement or has agreed in writing to join herein and to be bound by the terms,
conditions and restrictions hereof.
 
SECTION 6.      NO RETENTION RIGHTS.
 
Nothing in this Agreement shall confer upon INTELLIGENT any right to continue
providing services to the Company pursuant to the Services Agreement or
interfere with or otherwise restrict in any way the rights of the Company or
of  INTELLIGENT, which rights are hereby expressly reserved by each as set forth
in the Services Agreement; provided however that this Agreement and the grant of
the Restricted Stock Units hereunder shall survive for a period of four years
from the date hereof.
 
SECTION 7.       LEGEND.
 
The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
the Restricted Stock Units or shares of Common Stock issued upon vesting.  All
certificates evidencing the Restricted Stock Units shall bear the following
legend (in addition to any legend(s) required by applicable law):
 
“THE RESTRICTED STOCK UNITS REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER
OF THE RESTRICTED STOCK UNITS (OR THE PREDECESSOR IN INTEREST TO SUCH
UNITS).  THE SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY
OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”
 
SECTION 8.       NATURE OF ARRANGEMENT.
 
INTELLIGENT’s rights under this Agreement shall be only contractual in nature
unsecured by any assets of the Company. The Company shall not be required to
segregate any specific funds, assets or other property with respect to the
Restricted Stock Units. To the extent that this Agreement provides for a
deferral of compensation within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, this Agreement is intended to comply with
Section 409A of the Code and shall be interpreted consistent with such intent.
 
SECTION 9.       COMPLIANCE WITH SECURITIES LAWS; BLACKOUT PERIODS.
 
The Company will not be required to deliver any shares of Common Stock pursuant
to this Agreement if, in the opinion of its counsel, such issuance would violate
the Securities Act or any other applicable federal or state securities laws or
regulations.  Prior to the issuance of any shares pursuant hereto, the Company
may require the INTELLIGENT to enter into such written representations and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


Prior to each issuance of any shares pursuant hereto, the Company hereby
undertakes to provide notice to INTELLIGENT of any Company “blackout” policy or
other trading restriction imposed by the Company that may be in effect on the
date of such issuance.  If INTELLIGENT elects to receive the shares of Common
Stock deliverable upon vesting of the Restricted Stock Units pursuant to Section
2 above, the Company shall ensure that INTELLIGENT is not in receipt of material
non-public information that would in anyway restrict INTELLIGENT’s ability to
trade in the Company’s securities, acknowledging any restrictions on trading
that may be imposed pursuant to this Agreement or under the Securities Act.  If
INTELLIGENT is subject to any “blackout” policy or other Company imposed trading
restriction, such issuance of shares shall be instead made on the earlier of (i)
the date INTELLIGENT is not subject to any such policy or restriction and (ii)
the earlier of (A) the end of the calendar year in which such distribution would
otherwise have been made and (B) a date that is immediately prior to 2.5 months
following the date such distribution would otherwise have been made.
 
SECTION 10.     TAXES.
 
INTELLIGENT shall be liable for any and all taxes arising out of this grant or
the vesting of Restricted Stock Units hereunder
 
SECTION 11.     NOTICE.
 
Any notice required by the terms of this Agreement shall be given in
writing.  It shall be deemed effective upon (i) personal delivery, (ii) deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or (iii) deposit with Federal Express Corporation or
any other nationally recognized overnight carrier, with shipping charges
prepaid.  Notice shall be addressed to the Company at its principal executive
office and to the INTELLIGENT at the address most recently provided to the
Company in accordance with this Section 11.
 
SECTION 12.     ENTIRE AGREEMENT; AMENDMENT; SEVERABILITY.
 
This Agreement, along with the Services Agreement, constitutes the entire
agreement between the parties hereto with regard to the subject matter
hereof.  It supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.  Any amendment, modification or waiver of the terms
hereof shall be in writing and signed by both parties.  The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof, and this Agreement shall be construed in all
respects as if such invalid or unenforceable provision had been omitted.
 
SECTION 13.     CHOICE OF LAW; DISPUTES.
 
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, as such laws are applied to contracts entered into and
performed in such State. Any question of interpretation, dispute or disagreement
that arises under, or as a result of, this Agreement shall be settled in
accordance with the dispute resolution provisions set forth in the Services
Agreement.

 
4

--------------------------------------------------------------------------------

 
 
SECTION 14.      COUNTERPARTS.
 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which taken together shall constitute
one and the same instrument.  Delivery of an executed signature page by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
SECTION 15.      DEFINITIONS.
 
(a)           “Change in Control” shall mean one or more transactions resulting
in (i) the liquidation, dissolution or winding up of the Company, (ii) the
transfer of all or substantially all of the assets of the Company, (iii) a
merger or consolidation of the Company with another entity where the Company is
not the surviving or successor entity, (iv) a reverse merger involving the
Company with another entity; or (v) one or more persons or entities (other than
the shareholders of the Company that are existing as of the date hereof) either
(A) owning in the aggregate in excess of 50% of the then outstanding capital
stock of the Company or (B) being able to elect a majority of the Board or
otherwise to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company.
 
(b)           “Qualifying Investment” shall mean one or more capital raising
events (whether by way of a secondary public offering or other investment
transaction involving the sale of securities (including, for this purpose, any
convertible securities), which in the aggregate exceeds $5,000,000.
 
(c)           “Registrable Securities” means the shares of Common Stock issuable
or issued upon lapse of the restrictions as set forth in Section 2(b).
 
(d)           “Transferee” shall mean any person to whom the INTELLIGENT has
directly transferred Restricted Stock Units.
 
*           *           *
 
{Signatures appear on the Following Page}
 
 
5

--------------------------------------------------------------------------------

 

In Witness Whereof, each of the parties has caused this Restricted Stock Unit
Agreement to be duly executed by its duly authorized officers as of the day and
year first above written.
 
Horne International, Inc.
 
INTELLIGENT DECISIONS, INC.
       
By:
/s/ Darryl K. Horne
 
By:
/s/ HARRY I. MARTIN, JR.
Name:
    Darryl K. Horne
 
Name:
    Harry I. Martin, Jr.
Title:
      President
 
Title:
      President


 
6

--------------------------------------------------------------------------------

 
